Citation Nr: 1636058	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-36 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and if so whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from October 1988 to October 1990 with a prior period of active duty training from October 1986 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran requested a hearing before a Veterans Law Judge, sitting at the RO, on her December 2012 VA Form 9.  A letter acknowledging that request was then mailed and returned by the United States Postal Service several times in 2014, 2015, and 2016.  In July 2016, a search was conducted for the Veteran's current address, which was used for subsequent mailings to her, including notice of a Travel Board hearing to be held in August 2016.  The record reflects that the Veteran then cancelled her appearance.      

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A May 1991 rating decision denied a claim of entitlement to service connection for bilateral hearing loss; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As explained below, the Board determines that the evidence currently of record is sufficient to reopen the Veteran's claim for service connection for bilateral hearing loss.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran is seeking to reopen a previously denied claim seeking service connection for bilateral hearing loss.  A claim for bilateral hearing loss was denied in May 1991 on the basis that the evidence of record did not establish that the Veteran had a hearing loss disability.  The Veteran did not appeal this decision, and no new and material evidence was received within one year of the denial.  Therefore, the decision became final.  

Since that time, additional personal statements and VA and private treatment records have been received, including an undated private audiogram submitted in December 2011 that reveals puretone thresholds that meet the criteria for a hearing loss disability under VA regulations.  38 C.F.R. § 3.385.  As this audiogram goes to an unestablished fact necessary to substantiate the claim, it is new and material.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is granted.


REMAND

Regrettably, the Board determines that a remand is necessary with regard to the Veteran's service connection claim for bilateral hearing loss.  A VA examination performed in February 2012 found hearing within normal limits, and therefore, the examiner offered no etiologically opinion.  However, given the loss of hearing acuity shown on the December 2011 audiological report, and the fact that it is now over four years after the February 2012 VA examination, the Board determines that the Veteran should be afforded another VA examination to assess the existence and etiology of her hearing loss.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  After completion of the above, another VA audiological examination should be scheduled to assess the existence and etiology of the Veteran's bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

If a hearing loss disability as defined by VA regulations is found, the examiner must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during her period of active service or is otherwise etiologically a result of her active service, to specifically include her military noise exposure.  
The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the VA examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


